Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed 12 August 2021 overcomes the issues of the 12 May 2021 rejection.  The examiner’s amendment fixes the objection.  The claims do not recite “prodrug” anymore.  The salts recited in the prior art are removed from the claims.  Claims 27, 31, 32, 36, 39 and 41-43 are pending and examined on the merits.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Miller on 24 November 2021.
The application has been amended as follows: 
In claim 27, line 4, the text "and pharmaceutically acceptable hydrate, solvate, enantiomer, and stereoisomer" is changed to --or a pharmaceutically acceptable hydrate, solvate, enantiomer, or stereoisomer--.
Allowable Subject Matter
Claims 27, 31, 32, 36, 39 and 41-43 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699